DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on March 16, 2021.  In that response, claims 1, 8, and 14-17 were amended and claims 18 and 19 were cancelled.  Claims 1-5 and 7-17 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  “~” in “~20% amylose and ~80% amylopectin”.  The symbol “~” is understood as indicating “about” or “approximately”.  Appropriate correction is required.

The Bush Affidavit
Paragraphs 1 through 5 of the affidavit of Jason R. Bush filed on March 16, 2021 (hereinafter “the Bush Affidavit”) is not found in Applicant’s submissions on March 16, 2021.  Based on the latter part of paragraph 5 appearing on top of page 2 of the affidavit, those paragraphs are presumed to contain preliminary matters and this action proceeds to examine the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 8 have been amended.  
Claim 1 now recites “…an effective amount of a potato starch comprising at least 70% resistant starch, wherein the starch consists of ~20% amylose and ~80% amylopectin…”. 
Claim 8 recites “…an effective amount of a potato starch comprising at least 70% resistant starch, wherein the starch is ~20% amylose and ~80% amylopectin, …”.  
Notably the word “product” after “a potato starch” has been deleted in each claim.  Therefore each claim now requires the potato starch itself, rather than the product comprising the potato starch, to comprise 70% or more resistant starch, and simultaneously “consist[s] of” or “is” about 20% amylose and about 80% amylopectin.  Amylose is generally understood as a resistant starch, whereas amylopectin could form a resistant starch depending on its chain length and any co-present amylose content.  Therefore “at least 70% resistant starch” is not coextensive with “~20% amylose and ~80% amylopectin”, and reciting both in the same claim renders the claim ambiguous.  
Based on Applicant’s disclosure in the following, it appears that the claims are meant to recite administering an effective amount of a potato starch product.  Applicant discloses regarding MS Prebiotic® is as follows.
This resistant starch product comprises a starch that consists of ~20% amylose (linear glucose polymer with mostly Alpha-1,4 linkages) and ~80% amylopectin (branched glucose polymer with Alpha-1,4 and Alpha-1,6 linkages) that form granules 15 to 100 microns in diameter… MS Prebiotic® contains about 7 g of fiber in 10 g of product and is thus a resistant potato starch product that is at least 70% resistant starch. …The general breakdown of the product is 20% water, 10% digestible carbohydrate, 60% RS, and 10% fibre, including cellulose and other plant cell wall components. (Para. 0029, pre-grant publication US 2019/0256614 Al). 

Thus MSPrebiotic® Resistant Potato Starch is a product comprising a potato starch, which starch consist of  “~20% amylose (linear glucose polymer…) and ~80% amylopectin (branched glucose polymer …)” (id.).  However, “it is important not to import into a claim limitations that are not part of the claim”.  MPEP § 2111.01.II (citations omitted).  Moreover here the claims are self-contradictory, as written.
For the purposes of examination now this claim term is construed as reciting “potato starch comprising at least 70% resistant starch” or “potato starch consisting of about 20% amylose and about 80% amylopectin”. 


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while possibly enabling for decreasing fasting blood glucose levels and insulin resistance in pigs administered 10g/d of MSPrebiotic® Resistant Potato Starch, does not reasonably provide enablement for treating any person by administering any potato starch comprising at least 70% resistant starch or potato starch consisting of (in claim 1, or is, as in claim 8) of  about 20% amylose and about 80% amylopectin.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Claims 1 is drawn to a method of decreasing fasting blood glucose levels in an individual comprising administering to said individual an effective amount of a resistant potato starch comprising at least 70% resistant starch or a starch consisting of -20% amylose and ~80% amylopectin as a dietary supplement on a regular schedule or regimen, ingestion of the potato starch on the regular schedule or regimen decreasing fasting blood glucose levels of the individual in comparison to fasting blood glucose levels in said individual prior to beginning administration of the potato starch as a dietary supplement on the regular schedule or regimen.  
Furthermore Marchini (Marchini, J.S., et al., Effects of an acute raw resistant potato starch supplement on postprandial glycemia, insulinemia, lipemia in healthy adults, Nutrition Research, Vol. 18. No. 7. pp. 1135-1145 (1998)) reports results from a study wherein 30 g raw potato starch (resistant starch “75% on dry matter basis” p.1142 first para.), administered daily as supplements to ten healthy human volunteers  (title; abstract; p.1137-39,  Experimental design, Results, Table 1, Fig. 1, p.1142 Discussion).  Marchini concludes that “adding raw resistant starch potato to a regular meal did not modify significantly insulin overall responses. Glucose values remained at a higher level with the supplement, suggesting a release of glucose from the hydrolysis of r[a]w potato starch,…” (p.1142 second para.).  Therefore Marchini evidences the low level of predictability in using potato starch to modify blood glucose level or insulin resistance.   
Applicant discloses lower blood glucose resulting from administering MSPrebiotic® Resistant Potato Starch as compared to placebo in Figure 4 and accompanying text (para.0090, pre-grant publication US 2019/0256614).  However it is not stated whether Figure 4 is a fasting blood glucose level.  The experimental protocol is discussed in the disclosure, i.e., administration to twelve pigs, about 31 capsules/day mixed in with meals for daily target of 10g/d (paras.0085, 0092-95).  There is no disclosure of a human study or treating “an individual in need of” decreasing fasting blood glucose/insulin resistance level, in any species, i.e., one suffering from elevated fasting glucose level or type-2 diabetes.  

Considering the state of the art as reported in Marchini, particularly regarding the unpredictability of modifying blood glucose level or insulin resistance level in humans, and the lack of guidance provided in the specification, the person of ordinary skill would have to engage in significant amount experimentation and ingenuity to practice the invention commensurate in the scope of the claims.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with claims 1-5 and 7-17.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615